[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 276 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 278 
This case is brought before the court by three separate appeals. The first is taken by the defendant Charles James Murray, who, as the alien grandson of the testator, claims his mother's share in the property embraced within what is known as the "Brimmer Trust," under the will of his grandfather, James Wadsworth, deceased. *Page 282 
The other two appeals refer to a different question and will be considered later.
James Wadsworth, of Geneseo, in the county of Livingston, died on the 6th day of June, 1844, being the owner at the time of his death of a very large estate, consisting of real estate and personal property, and leaving a last will and testament; he left him surviving two sons, James S. and William W., a daughter, Elizabeth, and a grandson, Martin Brimmer, Jr., the only issue of his deceased daughter Harriet.
The will gave to the testator's two sons each one-quarter of the estate, both real and personal. It also created two trust estates, each consisting of one-quarter of the estate, real and personal. One of these trusts was in favor of testator's daughter Elizabeth, and the other for the benefit of Martin Brimmer, Jr., his grandson.
The trustees designated to execute these trusts were Martin Brimmer, the son-in-law, and James S. Wadsworth and William W. Wadsworth, the sons of the testator.
Martin Brimmer, Jr., was entitled to the rents, profits and income of the real estate embraced in the trust for his benefit during his natural life.
The disposition of the real estate and its proceeds in the trust after the death of Martin Brimmer, Jr., was as follows: "And in case the said Martin Brimmer, Jr., shall die leaving lawful issue him surviving, such issue shall take an estate in fee in the real estate hereby devised in trust for him, and the entire and absolute estate and interest in such accumulations as are hereinbefore provided for. And in case the said Martin Brimmer, Jr., shall die, leaving no lawful issue him surviving, then, and in that case, the estate in said lands, and the entire and absolute estate and interest in such accumulations, shall descend to and vest in my heirs at law in the same manner that it would have descended to and vested in them if this will had not been made, and the said Martin Brimmer, Jr., had died without issue before my decease."
The personal property embraced in this trust vested in the beneficiary on his attaining the age of twenty-one years. *Page 283 
At the time of testator's death in 1844, his grandson, Martin Brimmer, Jr., was a minor, and his daughter Elizabeth was unmarried. Elizabeth, in 1850, married Charles Augustus Murray, a subject of Great Britain, and died intestate in 1851, leaving her surviving an only son, Charles James Murray, one of the defendants, who is an alien, and one of the appellants here.
Martin Brimmer, Jr., survived until January, 1896, a period of fifty-two years after the death of testator.
The first and important question in this case is to determine who are the heirs at law referred to by the testator as being the remaindermen entitled to the real estate embraced in this trust upon the death of Martin Brimmer, Jr., the life tenant.
It is insisted on the part of the respondents that the language already quoted from the Brimmer trust is clear, accurate and needs no construction; that the heirs at law designated were those who answered that description at the time of testator's death.
On behalf of the appellant Charles James Murray, it is urged that he is entitled, as devisee, to one-third of the property held in trust for the benefit of Martin Brimmer, Jr., during his lifetime, he being one of the class of persons designated as heirs at law of testator. In other words, that the heirs at law of the testator are to be ascertained as of the time of the death of Martin Brimmer, Jr., and that Charles James Murray takes the entire share of his deceased mother, Elizabeth, the daughter of testator.
The appellant starts out with the proposition that, there being no specific intent expressed, the court must apply the settled rules of construction, and construe the will in accordance with the dictates of reason and justice, imputing to the language of testator such a meaning as, under all the circumstances, will conform to his probable intention.
We are of opinion that no such situation is presented; the language of the will is clear and the meaning of the testator very obvious. When he states that if Martin Brimmer, Jr., dies without issue the property "shall descend to and vest in *Page 284 
my heirs at law in the same manner that it would have descended to and vested in them if this will had not been made and the said Martin Brimmer, Jr., had died without issue before my decease," there is no reason for misapprehending the precise meaning of the testator. If Martin Brimmer, Jr., had died before the testator in 1844, and the latter had made no will, it is clear that his only heirs at law in that situation would have been his two sons, James S. and William W., and his daughter, Elizabeth.
When the testator employs language that is clear, definite and incapable of any other meaning than that which is conveyed by the words used, there is no reason for resorting to the rules of construction that are invoked in the case of ambiguous wills.
The counsel for the respondents have cited many cases in England, in this state and other states which follow the well-settled general rule that where, on the termination of a life estate, a remainder is limited to the heirs of the testator, the will is deemed to speak as of the time of his death, and his heirs at that time take a vested remainder.
We are of opinion that there is no occasion to resort to this rule, and we place our decision on the intention of the testator, manifested by language that requires no construction.
It, therefore, follows that upon the death of the testator the remainder under the Brimmer trust vested in the testator's two sons and one daughter, subject to being divested if Martin Brimmer, Jr., died leaving issue.
This vested estate was descendible, devisable and alienable. (1 R.S. 725, § 35.)
The daughter, Elizabeth Murray, was, therefore, seized of one-third of the estate in remainder at the time of her death in 1851, seven years after her father's decease, and it descended to her brothers, James S. and William W., and to her nephew, Martin Brimmer, Jr., the son of her deceased sister, Harriet, as her own son was an alien and could not, at that time, take by descent.
The appellants argue that by the provisions of James Wadsworth's *Page 285 
will his intention was clear to cut off Martin Brimmer, Jr., from receiving any portion of his estate. We regard those provisions as simply a declaration by the testator that his heirs at law at the time of his death were to become seized of the contingent estate in remainder under this trust and ultimately of an absolute estate if Martin Brimmer, Jr., died without issue. It was in no sense an exclusion of Martin Brimmer, Jr., from any share in testator's estate as an heir at law of his aunt Elizabeth.
It is also urged by the appellants that the testator did not intend to disinherit the child of his only surviving daughter. The obvious answer to this suggestion is that the testator could not have anticipated that his daughter, who, at the time of his death, was unmarried and a member of his household would marry an Englishman and thus bring into the settlement of his estate the question of alien issue.
We have carefully considered the able and learned briefs submitted on behalf of the appellant Charles James Murray, but our reading of the will of James Wadsworth renders it unnecessary, as before stated, to deal with those questions resting upon the assumption that there is no specific intention of the testator expressed in the instrument.
We agree with the learned Appellate Division that the appellant Charles James Murray is entitled to no interest in the property held in trust under the will of James Wadsworth deceased.
The further questions in this case arise on two separate appeals, one taken by Charles F. Wadsworth and his only living issue, Mary W. Wadsworth (now Chandler), and the other by the defendants James W. Wadsworth and others, as trustees of the "Sons' Trusts" under the will of James S. Wadsworth, deceased.
These appeals involve the disposition to be made of the proceeds of sales of real estate made from time to time by the trustees of the trust in which Martin Brimmer, Jr., was beneficiary under the will of his grandfather, James Wadsworth.
It appeals by the report of the referee, who was appointed *Page 286 
to state the accounts of this trust as of the time of the death of the beneficiary on the 14th day of January, 1896, that the real estate amounted to $409,312.90, and the personal property to $374,473.85.
It is admitted that of this personalty $3,378.31 was derived from the sale of lands in Monroe and Livingston counties, between the year 1855 and the death of James S. Wadsworth, and that $62,889.04 was realized from the sale of similar lands after the death of James S. Wadsworth. The distribution of these two amounts is involved in this action.
The trustees under the Brimmer trust were authorized "to sell and dispose of all or any part of the said real estate herein devised to them in trust, * * * and to invest the proceeds in the same manner that they are hereinbefore authorized to invest the proceeds of the real estate conveyed to them in trust for my daughter Elizabeth, to be held by them upon the same trusts and to descend, go and be disposed of in the same manner that the same would have been held, descended, gone and been disposed of if the said real estate had not been so sold."
The manner in which the proceeds of the sale of real estate were authorized to be invested under the trust for testator's daughter Elizabeth was as follows: "To invest the proceeds of such sale or sales in other lands lying in the State of New York, or to invest them in the state stocks of this state, or of the United States, or in bonds secured by mortgages upon real estate lying in this state, or to invest such proceeds in part in such lands, in part in such stocks and in part in such bonds secured by mortgages, the amount to be invested in each to be at the discretion of such trustees."
If the proceeds of sale are to be regarded as real estate, they will, as the appellants claim, constitute a portion of the "Sons' Trusts" under James S. Wadsworth's will. And if they are personal property, as the respondent insists, they will pass under the provisions of said will disposing of the testator's personal property, which would be one-half absolutely to his sons and the other half as part of the corpus of the "Daughter's Trust." *Page 287 
The foundation of the argument advanced by the appellants, to the effect that the proceeds of these real estate sales are to be regarded as real estate for all purposes, rests on that provision of James Wadsworth's will dealing with the proceeds of sales that he had authorized, to the effect that they were "to be held by them upon the same trusts, and to descend, go and be disposed of in the same manner that the same would have been held, descended, gone and been disposed of if the said real estate had not been so sold."
The contention is that this provision affixes to these proceeds the fictitious character of realty until they are finally distributed at the termination of the Brimmer trust.
The will of James Wadsworth was admitted to probate in 1844, and for fifty-two years the investment and reinvestment of the trust was conducted by the trustees under its provisions.
The reference that the testator made in defining the powers of these trustees under the trust he had created in favor of his daughter Elizabeth, shows conclusively that he did not intend to treat the proceeds of real estate sales as realty, but on the contrary vested his trustees with the most ample powers as to the manner in which the moneys should be invested.
The particular clause relied upon, and above quoted, must be read in connection with this authority bestowed upon the trustees as to investments.
When the testator stated that notwithstanding these changes of investments his estate should descend, go and be disposed of as if there had been no sales, he was simply impressing the fact upon those who should come after him that he did not intend to vary the ultimate disposition he had made of the corpus of the Brimmer trust. He had provided that it should "descend to and vest in my heirs at law in the the same manner as it would have descended to and vested in them if this will had not been made and the said Martin Brimmer, Jr., had died without issue before my decease." In other words, the principal of the trust must go in one of two ways, either to Brimmer's issue or to testator's heirs existing at the time of his death. *Page 288 
The clause so relied upon by the appellants is given full force and effect by securing the above result, and to hold that James Wadsworth intended to follow the vested remainders after they had passed to his heirs at law seems a strained and unnatural construction, and inconsistent with the ample discretion with which the trustees were clothed as to reinvestments.
We are of opinion that a proper construction of the will of James Wadsworth leads to the conclusion that the proceeds of real estate sales involved in this action are personal property and pass under James S. Wadsworth's will as such.
The remaining question is as to whether the executors and trustees of Martin Brimmer's estate and the representatives of Craig Wadsworth's children are entitled to all the property which comes to Charles F. Wadsworth from his father, James S. Wadsworth, deceased.
It may be noted here that Charles F. Wadsworth died in November, 1899, a few days before the argument in this court, and his widow, as executrix of his will, stands in his place upon the record.
In 1872, Charles F. Wadsworth was adjudged a bankrupt and his interests in his father's estate were transferred by Frederick Buell, the grantee of his assignee in bankruptcy, to James W. Wadsworth individually and Martin Brimmer individually, the last named two individuals and Charles F. Wadsworth being the executors and trustees under the will of James S. Wadsworth, deceased.
In an action in the Supreme Court, Livingston county, for an accounting, in which Martin Brimmer individually and as executor of and trustee under the last will and testament of James S. Wadsworth is plaintiff, and Charles F. Wadsworth and others were defendants, and in which judgment was entered on the 25th of June, 1887, it was adjudged "that by deed bearing date the 26th day of December, 1873, made by Frederick Buell to the said defendant James W. Wadsworth and said plaintiff, Martin Brimmer, mentioned in said report, the said James W. Wadsworth and Martin Brimmer became and have since been and now are the owners of and entitled *Page 289 
in their own right to all the right, share and interest of the defendant, Charles W. Wadsworth, of, in and to the estate and property, real and personal, of the said James S. Wadsworth, deceased."
By this judgment Martin Brimmer also recovered three money judgments against Charles F. Wadsworth, aggregating $138,414.26, and Hezekiah Allen, as sole surviving executor of the estate of Craig Wadsworth, deceased, recovered like judgments; these judgments aggregate in principal $276,828.52 and interest due thereon from May 1st, 1896, according to the report of the referee.
These judgments were recovered against Charles F. Wadsworth by his co-executors and trustees under his father's will to compel him to make good to them losses sustained by his father's estate for which he was liable. Mary W. Wadsworth (now Chandler) was a party to this action.
Counsel for Charles F. Wadsworth now insists that the deed from his assignee in bankruptcy to Buell is void for uncertainty in describing the property conveyed by it, as "all the interest that the said Charles F. Wadsworth had on the 9th day of July, 1872, in the estate of his father, James S. Wadsworth, the same being the undivided one-sixth part thereof."
The answer to this contention is, that the effect of this deed has been adjudicated, as before stated, and the judgment is binding on Charles F. Wadsworth and Mary W. Wadsworth. Furthermore, if the deed were void, it would not benefit Charles F. Wadsworth, but would place title in his assignee in bankruptcy.
In Chautauque County Bank v. White (6 N.Y. 236) it was held that an assignment to a receiver of all the debtor's real and personal estate conveyed his lands in this state without any specific description of them. (See, also, Sanders v.Townshend, 89 N.Y. 623.)
The judgment is, however, conclusive in this action, as it was before the Special Term judge when he decided this case and also handed up on the argument in this court. *Page 290 
We thus reach the conclusion that the interest of Charles F. Wadsworth in the estate of his father, James S. Wadsworth, has been effectually disposed of as found by the court below.
The judgment appealed from should be affirmed, with costs.
All concur.
Judgment affirmed.